Citation Nr: 1421138	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  06-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gluteal sarcoma. 

2.  Entitlement to service connection for pulmonary cancer.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  An August 2003 rating decision, in pertinent part, denied the claim of entitlement to service connection for gluteal sarcoma as due to asbestos exposure.  An April 2005 rating decision confirmed the denial of gluteal sarcoma and also denied the claim of entitlement to service connection for pulmonary cancer. 

In a June 2008 decision, the Board denied the Veteran's claims for entitlement to service connection for gluteal sarcoma and pulmonary cancer.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court vacated the Board's June 2008 decision and remanded the matter to the Board for further proceedings. 

The Veteran requested a hearing before the Board on his April 2006 VA Form 9, and was subsequently scheduled for a September 2006 hearing; however, the Veteran cancelled the hearing.

This matter was previously before the Board in December 2010.  At that time, the Board determined that further action by the Agency of Original Jurisdiction (AOJ) was necessary.  For the reasons discussed below, another remand is required.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

The Veteran has variously claimed that his gluteal sarcoma and pulmonary cancer are the result of exposure to asbestos, exposure to ionizing radiation, or exposure to Agent Orange herbicides as the result of his duties aboard ship while in the Navy.

The Board previously remanded the Veteran's claim in December 2010 for a VA medical opinion to address the etiology of his cancers in light of his contentions of exposure to these toxic substances.  In March 2011, he was afforded a VA examination.  However, rather than addressing the questions posed by the Board in its December 2010 Remand instructions, the VA examiner described the issue as "whether [the Veteran's] pulmonary myxofibrosarcoma is due to 1) Agent Orange exposure, 2) ionizing radiation, & 3) asbestos exposure."  In framing the issue this way, it appears that the VA examiner's opinion focused exclusively on addressing the etiology of the Veteran's pulmonary cancer without also considering the original cancer, which has been variously described as a right hip liposarcoma and gluteal myxosarcoma.  The title of the VA examination ("Miscellaneous Respiratory Diseases") also leads the Board to believe that the Veteran's pulmonary cancer was the only issue considered.

The examiner's opinion focuses on addressing the relationship between the Veteran's metastatic myxoid sarcoma and his contentions of exposure to asbestos, herbicides and ionizing radiation.  But he does not provide any broader explanation as to whether he believes the Veteran's cancers are etiologically related to any incident of service.  Further, the examiner's opinion was provided without first confirming with the RO whether the Veteran was exposed to Agent Orange or ionizing radiation. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the foregoing reasons, the May 2011 VA medical opinion is inadequate, and does not comply with the Board's December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance of remand orders).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since January 2014.

2.  Thereafter, request an opinion from an appropriate VA physician to determine the nature and likely etiology of the Veteran's gluteal sarcoma and pulmonary cancer disabilities.  The claims file must be made available to the examiner for review.  Inform the examiner whether Agent Orange and/or ionizing exposure in service has been confirmed.  Inform the examiner that asbestos exposure in service has been confirmed.  Based on review of the record, the examiner should answer the following questions: 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's gluteal sarcoma disability is related to any incident of service, to include exposure to asbestos, Agent Orange and/or ionizing radiation? 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's pulmonary cancer disability is related to any incident of service, to include exposure to asbestos, Agent Orange and/or ionizing radiation? 

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then re-adjudicate the Veteran's claims.  If any claim remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

